UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 97-6349



HARRY JAMES FOWLER,

                                            Plaintiff - Appellant,

         versus


FORREST A. FERRELL, Judge; BEVERLY T. BEAL,
Superior Court Judge; ROGER HUTCHINS; STEVE
REED, Major; LIEUTENANT HARTSO; ANN BECK,
Sergeant; CLARA PARSONS, Matron,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Graham C. Mullen, Dis-
trict Judge. (CA-97-4-MU)


Submitted:   July 10, 1997                 Decided:   July 23, 1997


Before RUSSELL, HALL, and MURNAGHAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harry James Fowler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Fowler
v. Ferrell, No. CA-97-4-MU (W.D.N.C., Feb. 12, 1997). We deny Ap-

pellant's motion for leave to amend his complaint and dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2